Citation Nr: 0406987	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for right shoulder 
acromioclavicular arthrosis since October 7, 1999?

2.  What evaluation is warranted for a right shoulder scar 
since October 7, 1999?

3.  What evaluation is warranted for degenerative joint 
disease of the lumbar spine with annular disc bulging at L5-
S1, since October 7, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Columbia, South 
Carolina.

This matter was previously before the Board in January 2003 
at which time it was remanded for a travel board hearing.  A 
videoconference hearing was held in May 2003 in lieu of a 
travel board hearing. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

A review of the file reveals that the veteran has yet to be 
provided with notice consistent with the Act.  Correspondence 
dated in March 2002 informed the veteran what evidence VA 
would obtain and what evidence he should provide, but it was 
primarily a form letter that pertained to an initial claim of 
service connection  It did not address any one issue in 
particular, and as noted on the title page, the veteran's 
disorders are already service-connected.  Thus, it is the 
initial ratings that are the subject of the appeal.

In order to completely comply with the VCAA notice 
provisions, the veteran must also be informed of specific 
evidence needed to substantiate his claims and offered an 
opportunity to submit evidence in his possession that is not 
of record.

In a form letter dated in March 2002, the veteran indicated 
that he understood the provisions of the VCAA and that there 
was currently no other evidence not associated with the 
claims file or any other source of information.  Testimony 
provided by the veteran during a May 2003 video conference 
hearing suggests otherwise.  For example, the veteran stated 
that he received treatment at the Montcrief Army Hospital.  
Although he indicated that he could not secure the records 
himself, he should be provided an opportunity to sign an 
authorization form to permit the RO to obtain it on his 
behalf.  In addition, he stated that he received vocational 
rehabilitation in Columbus, Ohio; however, his records have 
not been associated with the file.  The veteran also 
testified that he had several hospital admissions regarding 
his back, but did not indicate the names of the hospitals.  
At present, there is only one admission record from the 
Southern Ohio Medical Center that is associated with the 
claims file.  

Additionally, the January 2002 VA examination report is 
inadequate for rating the veteran's disorders.  While 
tenderness of the acromioclavicular joint was noted, the 
examiner did not specifically indicate whether the surgical 
scar itself was tender or painful.  Regarding the veteran's 
back and shoulder disorders, the physician did not adequately 
address all of the factors that must be considered in their 
evaluations.  With the evaluation of musculoskeletal 
disabilities, particularly those involving limitation of 
motion, rating personnel must consider, in conjunction with 
the otherwise applicable rating criteria, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. § 4.40, 4.45 (2003).  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2003).  

Finally, the Board also notes that the veteran's lumbar spine 
disorder is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), intervertebral disc syndrome.  
The criteria for that disorder were amended effective 
September 23, 2002.  Neither RO consideration of the revised 
rating criteria nor notice to the appellant of same is 
reflected in the claims folder.  Additional regulatory 
changes became effective September 26, 2003, and those may 
also affect the way this disorder is evaluated.  Notice of 
those changes is also not reflected in the claims folder.  
While the diagnostic code for intervertebral disc syndrome 
was renumbered in 2003 to Diagnostic Code 5243, it did not 
undergo any substantive changes with the September 2003 
change; a general rating formula for diseases and injuries of 
the spine was added that is applicable to diagnostic codes 
5235 to 5243.  In light of these changes in 2002 and 2003, 
further development is in order to include new examinations.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
right shoulder and lumbar spine disorders 
since service and ask him to sign the 
appropriate releases.  Thereafter, any 
such records not previously obtained 
should be associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate each claim, 
what evidence VA will secure on his 
behalf, and what evidence the appellant 
himself must submit.  The veteran must 
also be told to submit all pertinent 
evidence in his possession that has not 
previously been submitted. 

3.  After the development noted above has 
been accomplished, the RO should make 
arrangements for the veteran to undergo 
orthopedic and neurological examinations 
to ascertain the nature and extent of 
disability from his right shoulder and 
lumbar spine disorders.  All tests and 
studies necessary to make these 
determinations should be ordered by the 
physicians.  The claims folder must be 
made available to the physicians for 
review.  A notation to the effect that 
this records review took place should be 
included in each examination report.

Regarding the orthopedic examination, the 
report must include range of motion 
studies for the lumbar spine and right 
shoulder, with notations as to the point 
in any arc of motion at which the veteran 
experiences pain.  The physician should 
identify and completely describe any 
other current symptomatology, including 
any functional loss due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups, and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
quantified.

Both examiners must discuss any evidence 
of incapacitating episodes of back pain 
that required physician prescribed bed 
rest, and the length of any such rest 
prescribed. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. § 5102, 5103, 
5103A, are fully complied with and 
satisfied, and review the claims again.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
interpretations of the VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC must address whether the veteran was 
prejudiced by VA's failure to issue a 
VCAA notice letter in the chronological 
sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




